Citation Nr: 0333256	
Decision Date: 11/26/03    Archive Date: 12/10/03

DOCKET NO.  03-04 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  What rating is for assignment from April 3, 2002, for an 
asthmatic lung disorder, due to chemotherapy and pulmotoxic 
medication?

2.  Entitlement to a compensable rating for residuals of a 
fracture of the right fifth metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from February 1981 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in July 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, in which entitlement to 
service connection for an asthmatic lung disorder, due to 
chemotherapy and pulmotoxic medication, was granted and a 10 
percent evaluation was assigned therefor, effective from 
April 3, 2002.  In addition, the RO denied an increased 
rating for residuals of a fracture of the right fifth 
metacarpal.  By further rating action in December 2002, the 
RO increased the rating assigned for the veteran's asthmatic 
lung disorder from 10 percent to 30 percent, effective from 
April 3, 2002.  

In his substantive appeal, the veteran requested a hearing 
before the Board, sitting at the RO.  Such request was 
withdrawn by the veteran in his written statement that was 
received by the RO in July 2003.  No other request for a 
hearing remains pending at this time.  


REMAND

By its letter, dated April 5, 2002, the RO notified the 
veteran about his rights under the VA's claim process, 
including those particular to The Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The VCAA significantly added to the statutory law 
concerning the VA's duties when processing claims for VA 
benefits by redefining the obligations of VA with respect to 
its duty to assist and including an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  To implement the 
provisions of the law, VA promulgated regulations now 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2003).  

In the above-cited April 2002 letter, the veteran was 
afforded appropriate "Quartuccio sufficient" notice of what 
evidence was needed to substantiate his claims for increase, 
as well notice of what portion of that necessary evidence he 
was required to submit, and notice of what portion of that 
evidence VA would secure.  See Quartuccio v. Principi, 16 
Vet. App. 183(2002).  He was also then informed that he had 
to respond within 60 days, with additional pertinent evidence 
and information or the claim would be decided based on the 
then-current record.  No effort was therein made to advise 
the veteran of the information or evidence required to 
substantiate his claim for service connection for a lung 
disorder, nor was any such attempt thereafter made with 
respect to the claim for the initial rating for such 
disorder.  

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003) (PVA), held that the provisions of 38 
C.F.R. § 3.159(b)(1) (2003), which authorized VA to enter a 
decision if a response to a VCAA notice letter was not filed 
with VA within 30 days, was invalid as contrary to the 
provisions of 38 U.S.C.A. § 5103(a) (West 2002).  As such, 
remand is required to ensure compliance with 38 U.S.C.A. 
§ 5103 as to the veteran's claim of entitlement to a 
compensable evaluation for right fifth finger fracture 
residuals, for initial VCAA notice, and § 5103 compliance 
regarding the question what evaluation is warranted for the 
veteran's asthmatic lung disability.  

It is also apparent that the RO has not to date documented in 
writing whether staged ratings are for assignment with 
respect to the veteran's service-connected asthmatic lung 
disorder.  See Fenderson v. West, 12 Vet. App. 119 (1999) (at 
the time of an initial rating, separate or "staged" ratings 
may be assigned for separate periods of time based on the 
facts found).  Further review by the RO on that basis is 
therefore needed.  As well, the veteran has raised the 
question of extraschedular entitlement due to lung 
impairment, although consideration of this matter has not 
been documented by the RO. 

Additional evidentiary development is likewise in order, 
given that the VA medical examinations upon which the action 
of the RO in its assignment of the ratings in question were 
conducted without the benefit of the veteran's claims folder, 
inclusive of records of private medical treatment received by 
the veteran through September 2001.  

In addition, the veteran alleges that he has arthritic type 
pain as a result of a fracture of his right fifth finger.  
While X-rays in May 2002 yielded an interpretation of no 
significant arthritic changes, it was not stated that 
arthritic changes were entirely absent.  As well, while the 
May 2002 evaluation by VA referenced findings as to absence 
of pain and incoordination of the right fifth finger, the 
question of fatigability on use was not addressed, and it is 
of note that the veteran indicates that he becomes 
particularly symptomatic with repetitive hand activities, 
such as writing and keyboard use.  VA medical examination of 
the veteran's lungs in May 2002 also did not record the 
frequency as to the occurrence of asthmatic attacks, any 
doctor's care for control of his asthma, or use of 
corticosteroids or immunosuppressive medications.  Based on 
the foregoing, further medical input is found to be in order.

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed as to the issues of entitlement 
to an initial schedular or extraschedular 
rating in excess of 30 percent for an 
asthmatic lung disorder from April 3, 
2002, as well as his claim for a 
schedular or extraschedular compensable 
rating for right fifth metacarpal 
fracture residuals.  The RO must advise 
the veteran of the information and 
evidence needed to substantiate his 
claims, notice in writing of what 
evidence, if any, must be submitted by 
him and precisely what evidence, if any, 
will be retrieved by VA.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); 
Quartuccio.  

The veteran must also be instructed as to 
his right to submit any argument or 
evidence in support of his claims, and in 
particular, any evidence tending to 
indicate the existence of a level of 
severity of either entity in excess of 
that reflected by the currently assigned 
ratings.  

Notice must be provided to the veteran 
that he has one year to submit pertinent 
evidence needed to substantiate his 
claims.  The date of mailing the letter 
to the veteran begins the one-year 
period.  Also, inform the veteran that 
the RO will hold the case in abeyance 
until the one-year period has elapsed, 
or until he waives in writing the 
remaining term.  Inform him that 
submitting additional evidence is 
insufficient to waive the one-year 
waiting period.  Further, regardless 
whether the veteran submits additional 
evidence or argument in support of his 
claims, if he desires to expedite Board 
review of his claims, the veteran must 
specifically waive in writing any 
remaining response time.  

2.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide a listing of 
the names and addresses of those VA and 
non-VA medical professionals or 
institutions, or employer(s), who have 
evaluated and/or treated him for his 
asthmatic lung disorder since April 2002, 
and for residuals of a fracture of the 
right fifth metacarpal since April 2001.  
The approximate dates of any such 
evaluation or treatment should also be 
provided, to the extent possible.  

Upon receipt of the foregoing 
information, and after obtaining any 
needed authorization, the RO should 
obtain copies of pertinent evaluation and 
treatment records not already on file 
which were compiled by VA and non-VA 
medical professionals or institutions 
referenced in connection with the 
aforementioned request.  Any and all 
pertinent VA treatment records must be 
obtained regardless whether the veteran 
responds to the foregoing request.  Such 
records, once obtained, must then be 
added to the claims folder.

3.  Thereafter, the veteran should be 
afforded a VA medical examination for the 
purpose of determining the nature and 
severity of his service-connected 
asthmatic lung disorder.  The claims 
folder must be made available to the 
examiner for review prior to any 
examination and such examiner must 
reference in his/her report whether in 
fact the claims folder was reviewed.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  Such testing must include 
pulmonary function studies with FEV1 and 
FEV1/FVC findings.  All applicable 
diagnoses must be fully set forth.  

The examiner must respond to each of the 
following:

(a)  Is there more than one 
attack of asthma per week with 
episodes of respiratory 
failure?

(b)  Does the veteran's asthma 
require the daily use of 
systemic, high dose 
corticosteroids or 
immunosuppressive drugs?

(c)  Does the veteran's asthma 
require at least monthly visits 
to a physician for required 
care of exacerbations?

(d)  Does the veteran's asthma 
require intermittent (at least 
three times yearly) courses of 
systemic corticosteroids?

(e)  Also, a work history since 
2002 must be taken by the 
examiner and any time lost from 
gainful employment due to the 
service-connected lung disorder 
should be reported.  Finally, 
the examiner should offer an 
opinion as to whether it is at 
least as likely as not that the 
veteran's service-connected 
lung disorder markedly 
interferes with his employment?  

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

4.  The veteran should also be afforded a 
VA orthopedic examination to evaluate the 
current severity of his right fifth 
metacarpal fracture residuals.  The 
claims folder must be made available to 
the examiner for review prior to any 
examination and such examiner must 
reference in his/her report whether in 
fact the claims folder was reviewed.  
Such examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  Such testing must include X-
rays of the right fifth finger.  All 
applicable diagnoses must be fully set 
forth.  

The examiner must respond to each of the 
following:

(a)  The examiner must describe 
the condition of the right 
fifth finger and indicate 
whether there are present or 
absent any findings of 
ankylosis or loss of range of 
motion attributable to the 
service-connected disability, 
and, if present, the severity 
thereof.  Range of motion 
should be noted in degrees.

(b)  Is there any arthritic 
involvement of the right fifth 
metacarpal?  If so, the degree 
of any such involvement should 
be fully set forth.

(c)  The examiner must 
determine whether the right 
fifth finger exhibits weakened 
movement, excess fatigability, 
or incoordination attributable 
to the service-connected 
disability.  If feasible, any 
determination should be 
expressed in terms of the 
degree of additional range of 
motion loss or favorable or 
unfavorable ankylosis due to 
any weakened movement, excess 
fatigability or incoordination.

(d)  The examiner must express 
an opinion on whether there is 
objective evidence of right 
fifth finger pain and, if so, 
the degree of pain should be 
quantified.  It must also be 
noted whether pain of the right 
fifth finger significantly 
limits functional ability of 
the veteran during flare-ups or 
when the affected part is used 
repeatedly over a period of 
time.  This determination 
should, if feasible, be 
portrayed in terms of the 
degree of additional range of 
motion loss due to pain on use 
or during flare-ups.  

(e)  The examiner should offer 
an opinion as to whether it is 
at least as likely as not that 
the veteran's service-connected 
residuals of a right fifth 
finger fracture markedly 
interferes with his employment.   

(f)  Do residuals of a right 
fifth metacarpal fracture 
equate to an amputation of the 
digit without metacarpal 
resection?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.
5.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either is not 
in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report for any and all needed action.  
6.  Lastly, the RO should readjudicate the 
merits of the veteran's claims of 
entitlement to a schedular or 
extraschedular rating in excess of 30 
percent for an asthmatic lung disorder 
since April 3, 2002, and entitlement to a 
schedular or extraschedular compensable 
rating for residuals of a fracture of the 
right fifth metacarpal, based on all the 
evidence of record and all governing legal 
authority, including the VCAA and its 
implementing regulations, and as 
applicable, Fenderson v. West, 12 Vet. 
App. 119 (1999).  
If the RO finds that the extraschedular 
criteria have been met as to either 
disability, then the matter should be 
referred to the Undersecretary for 
Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should then be allowed for a response, 
before the record is returned to the Board 
for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


